Citation Nr: 9917843	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1941 
to June 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) regional office in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1995, at the age 
of 80 years.

2.  The death certificate reported that the immediate cause 
of death was respiratory arrest, as a consequence of 
respiratory failure and chronic obstructive pulmonary disease 
(COPD).  An autopsy was not performed.

3.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, assigned a 50 percent 
disability evaluation.  

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.

5.  There is no competent medical evidence of nicotine 
dependence during service or subsequent thereto.

6.  COPD was not shown in service.  

7.  There is no competent medical evidence that the veteran's 
cigarette smoking during his period of active service caused 
or contributed significantly or materially to cause his death 
from COPD.

8.  There is no medical evidence that the veteran's cigarette 
smoking either during or after his period of active service 
was related to his service-connected psychiatric disorder.


CONCLUSION OF LAW

The veteran's death was not caused by or proximately due to 
or the result of a service-connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was treated 
throughout service for psychiatric problems.  In April 1945, 
service discharge was recommended due to "neurotic 
tendencies" and psychiatric symptoms that were aggravated by 
service.  In June 1945, a Medical Board diagnosed anxiety 
reaction, chronic, moderate, manifested by increased tension, 
tremulousness, fatigability, emotional instability, and 
associated complaints of low back pains, without an organic 
basis.  

Service medical records do not reveal any evidence of COPD.  
In February 1941, acute, catarrhal bronchitis was diagnosed.  
In March 1941, the veteran was diagnosed with influenza, from 
which he recovered within a week.  Physical examinations in 
January, February, and March 1945 revealed negative lung 
findings.  The lungs were reported as "clear and resonant" 
in the January 1945 examination.  

The service medical records indicate that the veteran smoked 
in service.  A March 1945, social work interview gave a 
history from the veteran's mother indicating she thought he 
"probably" smoked a pack of cigarettes a day.  In April 
1945, the veteran was observed lighting a cigarette during a 
psychiatric evaluation.  He listed  "1 pkg" referring to 
tobacco in an undated personal history.  At no point did the 
service medical records report any findings suggestive of 
tobacco addiction inservice nor did the service medical 
records indicate that the veteran's tobacco usage was related 
in any way to his psychiatric disorder.  

Service connection was granted for a psychiatric disorder, 
classified as anxiety neurosis, by a June 1945 rating 
decision, and assigned a 50 percent evaluation.  The 50 
percent rating was continued throughout the veteran's 
lifetime.  

A June 1946 VA psychiatric examination report noted that the 
veteran had a one pack per day cigarette habit.  A June 1946 
chest x-ray indicated normal findings.  In July 1947, a VA 
examination revealed a normal respiratory system, and a July 
1947 chest x-ray continued to show no abnormalities.  A VA 
psychiatric examination report dated in June 1974, indicated 
that the veteran smoked one and a half packs of cigarettes 
per day when not working.  A June 1974 chest x-ray report 
rendered a diagnosis of senile pulmonary emphysema.  The 
report from a March 1979 VA psychiatric examination reported 
complaints of becoming "winded and tired if I do a little 
yard work."  The veteran denied the use of any addictive 
drugs.  The claims file contains additional VA psychiatric 
examinations; however, other than the passing references made 
to a smoking habit in the 1946 and 1974 examinations, these 
examinations shed no light regarding his tobacco usage.

Private hospital records from April to May 1989, revealed 
pneumonia with respiratory failure, severe COPD, and oxygen 
dependence.  A spirometry indicated severe obstructive lung 
disease.  These reports gave a history of the veteran smoking 
two packs of cigarettes a day for his entire life.  It was 
noted that the veteran stopped smoking two days prior to his 
admission due to shortness of breath.  He initially was 
treated with inhaled bronchodilators and Theophylline, but 
developed fever and infiltrates on chest x-ray, indicating 
pneumonia, and underwent further treatment, including a short 
stay in the intensive care unit.  Upon discharge, he was 
placed on continuous home oxygen, which he had not needed 
before this hospitalization.  

VA treatment notes from 1989 to 1993 reported a diagnosis of 
COPD.  In July 1989, the veteran was hospitalized for 
dysphagia, and was noted to have COPD.  In February 1993, 
continued oxygen use was noted.  In August 1993, it was 
reported that the veteran was steroid dependent for COPD.  
These treatment notes did not indicate whether the veteran 
had resumed smoking since April 1989.  

The veteran died on August [redacted], 1995, at the age of 80 
years.  The death certificate reported that the immediate cause 
of death was respiratory arrest, as a consequence of respiratory 
failure and chronic obstructive pulmonary disease (COPD).  An 
autopsy was not performed.

The appellant indicated in January 1998 that the date the 
veteran started using tobacco was unknown, and that he 
permanently stopped using tobacco products in April 1989.  
She gave a history of the veteran smoking one to two packs a 
day while in active duty, and two to three packs a day after 
service.  She denied that the veteran had been exposed to 
carcinogens other than tobacco.

Pursuant to a Board remand dated in December 1997, a VA 
examiner reviewed the claims file.  The physician rendered an 
opinion "that [the veteran's] COPD was more likely secondary 
to his cigarette habit" as cigarette smoking was "mainly 
the cause of COPD," and that the veteran had reported 
smoking most of his life.  The physician further stated that 
he could not relate the cigarette smoking habit to the 
veteran's service-connected psychiatric disorder.  The 
physician noted that the veteran appeared to smoke for most 
of his life and he appeared to smoke by choice.  It was 
acknowledged that some people with anxiety may smoke 
sometimes to relieve anxiety; however, a direct link between 
smoking and anxiety was doubted by the reviewing examiner.  
The veteran was noted to have had treatment very early for 
anxiety with long-term medication.  The cigarette smoking was 
regarded as volitional, and as the veteran was already taking 
medications for anxiety, the medications would have calmed 
him down and there would not have been a need for smoking 
except that the veteran had created a habit.  

An additional VA examiner reviewed the veteran's claims file 
in September 1998 and indicated that while persons with 
anxiety disorders are more likely to have addictive habits 
such as alcohol or tobacco abuse as a means of resolving the 
anxiety, it was not possible in this case to determine 
whether the veteran's tobacco abuse was secondary to his 
psychiatric disorder without resorting to speculation.  The 
examiner opined that the COPD which caused the veteran's 
demise was related to the veteran's tobacco abuse habit.  

Analysis

The basis of the appellant's claim for service connection for 
the cause of the veteran's death is predicated on alternative 
arguments.  First, service connection for COPD on a direct 
basis was contended by the representative, who alleged a link 
between the inservice diagnosis of acute catarrhal bronchitis 
in March 1941 and the subsequent development of COPD that led 
to the veteran's death.   The current claim is alternatively 
founded on the argument that the veteran's death was the 
result of cigarette smoking; that the veteran acquired an 
addiction to cigarette smoking while in the military, and as 
secondary to a service connected anxiety disorder, which, in 
turn, led to the COPD that caused his death, or which at 
least contributed substantially or materially to his death or 
had a material influence in accelerating his death.  See 
Lathan v. Brown, 7 Vet. App. 359, 367 (1995).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  For a service-connected 
disability to be the cause of death, it must singularly or 
with some other condition be the immediate or underlying 
cause, or be etiologically related thereto.  Id.  A 
contributory cause of death is one that is inherently not 
related to the principal cause.  Id.  In determining whether 
a service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  Id.  It is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

Cause of Death---COPD on a Direct Basis

As noted above, the appellant argues that entitlement to 
service connection for the cause of the veteran's death on a 
direct basis.  However, there is no evidence showing COPD in 
service.  Additionally, the in-service episodes of bronchitis 
and influenza were shown to be acute and transitory episodes 
that resolved without residuals.  The earliest evidence of an 
obstructive respiratory disorder is not shown until July 
1974, nearly 30 years after discharge.  There is also no 
medical evidence of record linking the terminal COPD to any 
illness in service, to include the acute bronchitis in 1941.  
As the evidence does not show that COPD was incurred in or 
aggravated by service, the claim on this basis is denied.

Cause of Death Secondary to Smoking and/or Nicotine 
Dependence as a Result of Service or Secondary to Service-
Connected Anxiety.

To resolve ambiguity in a case that involved a claim for 
service connection based on "nicotine dependence" or an 
addiction to smoking, the Board, in July 1992, requested an 
opinion from VA's Office of General Counsel.  The Office of 
General Counsel issued a precedent opinion in January 1993, 
wherein it held that direct service connection may be granted 
for a disease diagnosed after service discharge when all of 
the evidence establishes that the disease was incurred in 
service.  VAOPGCPREC 2-93 (January 13, 1993), citing 38 
C.F.R. § 3.303(d).  The Office of General Counsel further 
held that determinations as to whether nicotine dependence 
may be considered a disease for compensation purposes is 
essentially an adjudicative matter that must be resolved by 
adjudicative personnel based on accepted medical principles.  
Id.  That opinion also noted in passing that, if nicotine 
dependence is considered to be a disease for compensation 
purposes, such dependence began in service, and resulting 
tobacco use led to disability, then the issue becomes whether 
secondary service connection could be established for that 
disability pursuant to 38 C.F.R. § 3.310(a).  Id.  The Office 
of General Counsel noted that the threshold question then 
becomes whether "nicotine dependence" may be considered a 
disease within the meaning of the veterans' benefit laws.  
See VAOPGCPREC 2-93, Paras. 2-4.

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying on the criteria set forth in VAOPGCPREC 67-90, 
stated that "nicotine dependence" may be considered a 
disease for VA compensation purposes, and that, assuming the 
conclusion of the Under Secretary for Health that nicotine 
dependence may be considered a disease for compensation 
purposes is adopted by VA adjudicators, then secondary 
service connection could then be established under the terms 
of 38 C.F.R. § 3.310(a) only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco 
use, may be considered the proximate cause of the disability 
or death which is the basis of the claim.  VADIGOP, 3-17- 71 
(Vet.).  It was further noted that a determination of 
proximate cause is basically one of fact, for determination 
by adjudication personnel.  Id. 

VA's Office of General Counsel indicated that, again, 
assuming that VA adjudicators adopt the Under Secretary for 
Heath's conclusion that nicotine dependence may be considered 
a disease for compensation purposes, then the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  

The Office of General Counsel noted that with regard to the 
first question, the determination of whether a veteran is 
dependent on nicotine, is a medical issue and, according to 
The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th edition (i.e., 
DSM-IV), at 243 (1994), the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  Under those criteria, as applied to the specific 
circumstances surrounding nicotine use, nicotine dependence 
may be described as a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, 
including tolerance despite use of substantial amounts of 
nicotine, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, and continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or physiological problem that is likely to have been 
caused or exacerbated by nicotine.  Id. at 181, 243-45.

The Office of General Counsel revisited these issues in a 
subsequent precedent opinion that was issued in May 1997, 
wherein it was held that, assuming that nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, that the veteran acquired a 
dependence on nicotine while in service, and that said 
dependence was the proximate cause of disability or death 
resulting from the use of tobacco products by him, then 
service connection should be established on a secondary 
basis.  VAOPGCPREC 19-97 (May 13, 1997).  The Office of 
General Counsel reiterated that the answers to these 
dispositive questions must be determined by adjudication 
personnel applying established medical principles to the 
facts of the particular case in question.  Id.  The Office of 
General Counsel also indicated that, on the issue of 
proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Id.  
A subsequent event may interrupt the causal connection 
between an event or circumstances and subsequent incurrence 
of disability or death.  See, e.g., Bludworth Shipyard, Inc. 
v. Lira, 700 F.2d 1046, 1051-52 (5th Cir. 1983).  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents after being discharged from the military.  

The acting Under Secretary for VA benefits indicated in a 
July 1997 letter that he provided to the directors of all 
Veterans Benefits Administration offices and Medical Centers 
that, in view of the conclusion by the Under Secretary for 
Health for VA that nicotine dependence may be considered a 
disease for VA compensation purposes, the answer in all 
nicotine dependence cases to the first element set forth in 
the precedent opinion by the Office of General Counsel 
(VAOPGCPREC 19-97) is that nicotine dependence is such a 
disease.  The acting Under Secretary for benefits noted that 
each decision must then specifically address the remaining 
two elements; i.e., whether the veteran acquired a dependence 
on nicotine in service; and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by him, noting 
that proximate cause is to be defined by the parameters that 
were set forth by the Office of General Counsel in its 
precedent opinion and according to 38 C.F.R. § 3.310.

As applied to the facts of this case, the appellant alleges 
that the veteran began smoking cigarettes and developed an 
addiction to nicotine while in the military, and that the 
addiction led to the fatal disease process, COPD.  However, 
there is no competent medical evidence to substantiate her 
allegations that this in fact occurred.  Although, it was 
mentioned in the veteran's service medical records that he 
smoked a package of cigarettes per day, "nicotine 
dependence" or an addiction to smoking were never diagnosed 
or clinically indicated while he was in the military by a 
physician or other qualified medical health care provider.  
Moreover, there is no medical or other competent evidence 
suggesting that the veteran began to smoke cigarettes while 
he was in the military, as opposed to prior to entering the 
military.  The same is true for after he was discharged from 
the military in 1945.  It was never indicated during his 
lifetime that he had a chemical dependence or an addiction to 
nicotine or smoking, and such has not been indicated since 
his death in 1995.  The fact that the veteran smoked does 
not, ipso facto, provide a basis to conclude that he was 
nicotine dependent, and the appellant has furnished no 
competent evidence which would support that premise.  A 
medical diagnosis showing that a veteran in fact has (or had 
prior to his death) the disability that is being claimed is a 
prerequisite to service connection.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Since the appellant and her representative 
are lay persons, they do not have the medical training or 
expertise to render a diagnosis of "nicotine dependence" or 
an addiction to smoking, nor do they have the medical 
training or expertise to etiologically link the veteran's 
history of smoking to his service in the military.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, their 
allegations that the veteran became chemically dependent on 
nicotine or addicted to smoking while in service have little 
or no probative value.  Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991) (lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered as probative evidence to 
support a claim for service connection).

The fundamental requirement for consideration of a claim for 
service connection based on tobacco-related disability or 
death is that there have been a diagnosis of "nicotine 
dependence," either while the veteran was on active duty in 
the military, at some point in time after service, or even 
after his death.  In the case at hand, however, this 
threshold evidentiary requirement has not been met because 
there has never been a diagnosis of "nicotine dependence" 
or an addiction to smoking cigarettes or other tobacco based 
products by someone who is qualified to make such a 
determination.  See e.g., Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Consequently, although VA's Office of General 
Counsel has indicated that "nicotine dependence" is a 
disease for purposes of VA compensation benefits thereby 
responding in the affirmative to the first criterion of the 
three-part test that it discussed in VAOPGCPREC 19-97, the 
appellant has not submitted sufficient evidence to satisfy 
the second criterion of the three-tier test, requiring that 
there be proof that the veteran became addicted or chemically 
dependent on nicotine while in the military due to his 
smoking.  It logically follows that because the second 
criterion of the method of analysis of these type claims has 
not been met, the Board need not reach or address the third 
criterion concerning whether the purported nicotine 
dependence was the proximate cause of the veteran' death. 

Cigarette smoking in service

Although a diagnosis of nicotine dependence is not shown by 
the evidence of record, the question remains as to whether 
the veteran's cigarette smoking during service caused or 
contributed substantially or materially to cause his death.  
Otherwise stated, the question is whether cigarette smoking 
in service, as opposed to cigarette smoking during periods 
when the veteran was not in service, caused or contributed 
substantially or materially to cause the veteran's death.  
The Board must thus address the issue of whether cigarette 
smoking in service is the proximate cause of the COPD.  It is 
also noted that the various criteria and guidelines set forth 
above are equally applicable hereunder.

In VAOGCPREC 2-93, the General Counsel pointed out that 
direct service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The General Counsel noted that consistent 
with the applicable principles in the law and regulations, VA 
had promulgated regulations governing adjudication of claims 
based on exposure to dioxin or ionizing radiation, "agents 
which may result in conditions which become manifest years 
after exposure."  38 C.F.R. §§ 3.311a, 3.311 (1998).

The General Counsel continued that by authorizing service 
connection for disability or death resulting from such 
conditions, the VA recognized the need for evidence of 
exposure to the agents in question coincident in time with a 
veteran's military service and some link between that 
exposure and the subsequent disability or death.  Thus, a 
disease which is diagnosed after service discharge may be 
considered to be service connected if an event or exposure 
during service subsequently results in disability or death.  
The General Counsel's opinion holds that the governing law 
provides authority for the grant of service connection for 
disability resulting from "an event or exposure" in 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1310; 38 C.F.R. 
§ 3.303(d).  Accordingly, if a disease or injury only becomes 
manifest after service, if it was due to tobacco use in line 
of duty in the active military service, service connection 
may be established. 

Based on a review of the evidence of record, the Board finds 
that there is no competent medical evidence to support a 
finding that the veteran's COPD, which first developed almost 
20 years after discharge from military service, was the 
result of cigarette smoking during his active military 
service.  

The evidence of record provides no clear-cut evidence as to 
when the veteran starting smoking and/or the extent to which 
service had an impact, if any at all, thereon.  Although the 
evidence indicates that the veteran was smoking while in 
service, the history given while he was in service is vague 
as to when he started.  As for evidence which might be 
pertinent in that regard, the veteran had active service from 
1941 to 1945.  The appellant married him in 1941 and has said 
that he was a smoker, but was unable to ascertain when he 
actually began smoking.  In addition, medical records give a 
lifelong history of smoking, which raises the question as to 
whether he started smoking before service.  In that regard, 
there is no pertinent evidence of record one way or the other 
and there is no likelihood that such evidence presently 
exists.  

In short, there is nothing upon which to make a reasonable 
and credible judgment as to when the veteran began smoking 
cigarettes and/or how much he smoked, comparatively, before, 
during, or after service other than at some point in 1945, he 
was smoking a pack of cigarettes a day.  Nor is there any 
realistic method of obtaining such information.

The evidence of record demonstrates that the veteran smoked 
when he was in service and subsequent thereto.  However, 
while the evidence shows that the veteran smoked during 
service, the appellant has failed to present any competent 
medical evidence that such in-service smoking contributed 
substantially or materially to cause his death. Cf. Combee v. 
Brown, 34 F. 3d 1039, 1942 (Fed. Cir. 1994) (Proof of direct 
service connection thus entails proof that exposure during 
service caused the malady that appears many years later).  
Although the appellant contends that in-service cigarette 
smoking constituted a significant factor in the development 
of the fatal disease process, COPD, she does not have the 
medical training or expertise to etiologically link the 
veteran's fatal disease process to his history of smoking 
while in the military.  Espiritu, 2 Vet. App. at 495.  

Accordingly, there is no competent medical evidence of record 
that cigarette smoking in service, as opposed to cigarette 
smoking during periods when the veteran was not in service, 
caused or substantially or materially contributed to the 
cause of the fatal COPD.  In the absence of such competent 
medical evidence, service connection for the cause of the 
veteran's death on this basis is not warranted.

Smoking as Secondary to Service-Connected Anxiety Reaction 
Disorder

Finally, the appellant has asserted that the veteran's 
smoking was the proximate result of his service-connected 
anxiety reaction disorder.  To the extent that the Board has 
already determined nicotine dependence had not been shown to 
exist by competent medical evidence, there is no need to 
revisit this issue as secondary to the anxiety reaction 
disorder.  

The medical opinions obtained in September 1998 indicate that 
the veteran's cigarette habit could not be medically linked 
to his service-connected anxiety disorder.  The record 
contains no medical evidence to refute these opinions.  The 
appellant argues that the veteran continued to smoke after 
service essentially as a means of relieving his symptoms of 
stress caused by his service-connected anxiety disorder.  
However, since this is a medical determination, and absent 
medical qualifications, she is precluded from making such a 
judgment.  Id.  

Since the appellant has not submitted any medical or 
competent evidence to refute the opinions of the VA 
physicians, she is not entitled to service connection for the 
cause of the veteran's death on the premise that the 
veteran's fatal disease process was proximately due to or the 
result of the service-connected anxiety disorder.  38 C.F.R. 
§ 3.310(a).

Conclusion

Although the appellant contends otherwise, there is not 
sufficient evidence to show that COPD began in service; that 
the veteran began to smoke while in the military, or that 
even if he did, he became addicted or chemically dependent on 
nicotine as a result; or that continuing to smoke after 
service or the COPD that caused his death were related or 
attributable to his service in the military or to his 
service-connected anxiety disorder.  Therefore, service 
connection for the cause of his death is not warranted.  

The Board notes that in its December 1997 remand, the RO 
requested that the appellant authorize the release of 
additional medical records of treatment for any psychiatric 
or pulmonary disorder, to include the veteran's terminal 
hospital records.  The appellant responded that the veteran 
had not been treated by "any private doctor for his 
condition."  As the Court has stated, "the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Additionally, the appellant does not contend 
that the veteran's terminal hospital records or any other 
medical record would provide additional evidence that the 
veteran's fatal disease process began in service; that the 
veteran began to smoke while in the military, or that even if 
he did, he became addicted or chemically dependent on 
nicotine as a result; or that him continuing to smoke after 
service and COPD that caused his death were related or 
attributable to his service in the military or to his 
service-connected anxiety disorder.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

